Citation Nr: 0005041	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  93-05 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent 
for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  

This appeal arises from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which granted service connection for 
post-traumatic stress disorder and assigned a 10 percent 
rating, effective June 17, 1993.  

In August 1997 the Board of Veterans' Appeals (Board) 
remanded the claim for an increased rating for post-traumatic 
stress disorder to the RO.  The RO granted an increased 
rating to 50 percent for post-traumatic stress disorder in a 
September 1998 rating action.  


FINDING OF FACT

The veteran's service connected post-traumatic stress 
disorder causes him to be unable to obtain or retain gainful 
employment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.326 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings. 

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the pendency of this appeal VA published new 
regulations for rating disability due to mental disorders.  
Prior to November 7, 1996, VA regulations provided a 50 
percent evaluation when the ability to establish effective or 
favorable relationships with people was considerably impaired 
and flexibility, efficiency, and reliability levels were so 
reduced by reasons of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 100 percent evaluation required totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  A 100 percent evaluation was 
warranted if a veteran was demonstrably unable to obtain or 
retain employment due to post-traumatic stress disorder.  38 
C.F.R. § 4.132, Part 4, Diagnostic Code 9411 (1996). 

Effective November 7, 1996, the VA Schedule of Ratings for 
Mental Disorders was amended and redesignated.  The new 
criteria provided a 50 percent rating where occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is demonstrated.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

Factual Background and Analysis.  After reviewing the 
evidence the Board is convinced that the veteran is unable to 
work due to his service-connected post-traumatic stress 
disorder.  On his Veteran's Application for Increased 
Compensation Based on Unemployability, dated in October 1998, 
the veteran noted that he had not worked since September 
1991.  He indicated that his disability affected full time 
employment in 1992.  

The veteran was evaluated by a private psychologist in May 
1996.  The psychologist noted that the veteran's hair and 
clothing appeared unkempt.  He had some signs of self-
neglect.  There was a musty body odor.  His mood was 
depressed and his affect constricted.  Diagnosis on Axis I 
included post-traumatic stress disorder, dysthymia, late 
onset, and bereavement.  A Global Assessment of Functioning 
(GAF) score of 40 was assigned.  

A VA examination in June 1996 also included a diagnosis of 
post-traumatic stress disorder.  A GAF of 60 percent was 
assigned.  

September through December 1996 VA outpatient treatment 
records reveal that the veteran denied having symptoms.  He 
disputed others who told him he had problems.  It was noted 
that the veteran did not take pride in his appearance.  The 
veteran's spouse reported that the veteran had become 
obsessed with possible tragedies occurring to his family.  

In May 1998 a VA psychiatric evaluation was performed.  The 
veteran reported that it was difficult for him to go 
anywhere.  He preferred to be alone.  He had become violent 
and threatening.  He threatened to shoot his son-in-law for 
"no good reason."  He had problems sleeping.  He did a 
nightly security check around his property.  He was 
suspicious and vigilant.  He had recurrent nightmares.  He 
had problems with flashbacks.  Certain smells caused him to 
have intrusive thoughts.  During the evaluation the veteran 
was tense, nervous and was easily agitated and irritable.  He 
seemed to have a hard time processing his thoughts.  He 
admitted to feeling paranoid.  His affect was labile.  His 
cognitive functions were diminished.  His short term memory, 
concentration and attention span were limited.  He was easily 
distracted.  A GAF score of 45 was assigned.  In her remarks 
the VA examiner stated that in her opinion the veteran was 
not able to obtain or retain any gainful employment due to 
service-connected PTSD.  

Based on the assessment of the private psychologist in May 
1996 and the VA examiner in May 1998 the Board has concluded 
that the evidence demonstrates that the veteran's post-
traumatic stress disorder has caused him to be unable to 
work.  The criteria for evaluating disability due to post-
traumatic stress disorder, prior to November 7, 1996 and 
effective November 1996, both contemplate a 100 percent 
rating when post-traumatic stress disorder causes inability 
to work.  The symptoms demonstrated by the veteran warrant 
the assignment of a 100 percent rating for post-traumatic 
stress disorder.  

The veteran was granted service connected for post-traumatic 
stress disorder in an October 1996 rating decision.  The 
veteran appealed the assignment of a 10 percent rating to the 
Board.  A claim placed in appellate status by disagreement 
with the initial rating award and not yet ultimately 
resolved, as is the case with the claim herein at issue, is 
an original claim as opposed to a new claim for increase.  
Fenderson.  In such cases, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id.  In this case, as 
in Fenderson, the veteran has perfected an appeal as to the 
assignment of the initial rating for his post-traumatic 
stress disorder.  The Board has considered whether or not the 
rating of the veteran's post-traumatic stress disorder should 
be divided into separate periods based on differences in the 
levels of disability demonstrated over time.  After reviewing 
the evidence the Board has concluded that the veteran's post-
traumatic stress disorder has been essentially unchanged over 
that period.  Outpatient records document the veteran's need 
for treatment for his psychiatric condition. The symptoms 
reflected in his most recent examination are very similar to 
those noted in earlier records and occur with the same 
frequency and severity as those noted earlier.  For that 
reason, the Board finds that a 100 percent rating is 
warranted for the entire rating period.  The benefit of the 
doubt has been resolved in the veteran's favor. 38 U.S.C.A. 
§ 5107.


ORDER

A 100 percent rating for post-traumatic stress disorder is 
granted, subject to regulations governing the award of 
monetary benefits.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

